FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 17, 2009
                      UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                   TENTH CIRCUIT                    Clerk of Court



 SHERRY EVANS-CARMICHAEL,
 individually, and JEFF
 CARMICHAEL, individually and as
 guardian and next friend of Tia
 Carmichael, a minor,

          Plaintiffs-Appellants,                       No. 09-2031
                                            (D.C. No. 1:04-CV-1119-WJ-ACT)
 v.                                                      (D.N.M.)

 UNITED STATES OF AMERICA;
 FEDERAL EMERGENCY
 MANAGEMENT AGENCY,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before TACHA, TYMKOVICH, and GORSUCH, Circuit Judges.


      In November 2006, Sherry Evans-Carmichael and Jeff Carmichael agreed in

open court to a settlement of their claims with the government, but later sought to

back out of the deal. Over the Carmichaels’ objections, the district court enforced


      *
       After examining appellants’ brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
the settlement agreement and we affirmed that result in Evans-Carmichael v.

United States, 2007 WL 2827693 (10th Cir. 2007) (unpublished). Since then, the

Carmichaels have filed three motions seeking to revisit all this. Because it

considered this matter “unequivocally resolved, final and closed,” D. Ct. Order of

Apr. 8, 2008, at 1, the district court struck the Carmichaels’ most recent motion

and enjoined them from future pro se filings in this case. In doing so, the district

court acted within its discretion to “regulate the activities of abusive litigants,”

Andrews v. Heaton, 483 F.3d 1070, 1077 (10th Cir. 2007). Therefore, we affirm.

                                         ***

      This case arises out of the Cerro Grande Fire in May, 2000. The fire

occurred when the National Park Service lost control of a prescribed burn in

Bandelier National Monument. As a result of the fire, hundreds of families in

nearby Los Alamos lost their homes and suffered various injuries. In response,

Congress passed the Cerro Grande Fire Assistance Act (CGFAA), Pub. L. No.

106-246, §§ 101-06, 114 Stat. 583 (2000), to afford victims of the fire with

compensation, though subject to certain processes and limits. Pursuant to the Act,

Ms. Evans-Carmichael filed a claim seeking $3,449,105 for personal and property

injuries, but the Office of Cerro Grande Fire Claims offered her only $13,238.69.

Ms. Evans-Carmichael appealed the award through the proper administrative

channels and eventually sought review in federal court, at which point Mr.

Carmichael joined her as a plaintiff. During the course of their federal litigation,

                                          -2-
the Carmichaels and their attorney reached an agreement with the government,

which they confirmed in open court, to settle their dispute for $90,000. However,

the Carmichaels later refused to sign the settlement agreement. In response, the

government filed a motion to enforce the agreement, which the district court

granted and this court affirmed.

      But that did not end the litigation. Following our decision, the Carmichaels

filed a pro se motion for reconsideration, which the district court treated as a Rule

60(b) motion and denied. At this point, the court warned the Carmichaels that

“[s]ubsequent filings in this action will be stricken by the Court where those

pleadings do nothing more than resubmit old arguments in new packaging.”

D. Ct. Order of Jan. 8, 2008, at 5. Four months later, the Carmichaels filed

another pro se motion, seeking further review under Rule 60(b). The district

court struck this motion and again warned the Carmichaels that “[f]uture

pleadings filed in this case by Plaintiffs will be summarily stricken.” D. Ct.

Order of Apr. 23, 2008, at 2. Nonetheless, the Carmichaels filed another motion

with the district court this past January. The district court again struck the

motion and enjoined the Carmichaels from filing any further pro se motions in

this case. The Carmichaels now appeal, seeking review of the district court’s

most recent order and injunction, along with all of its other rulings in this case.

                                         ***




                                          -3-
      The only issue appropriately before this court is whether the district court

properly struck the Carmichaels’ most recent pro se motion and enjoined them

from filing any further pro se motions. As to the Carmichaels’ request that we

review the district court’s earlier rulings, the deadlines to appeal those orders

have long passed, and we have no jurisdiction to consider them. See Bowles v.

Russell, 127 S. Ct. 2360, 2366 (2007) (“[T]he timely filing of a notice of appeal

in a civil case is a jurisdictional requirement.”).

      As to the matters properly before us, the district court’s decision to strike

the Carmichaels’ most recent motion and its filing restrictions, we review the

district courts’ decisions for abuse of discretion, acknowledging that there is

“strong precedent establishing the inherent power of federal courts to regulate the

activities of abusive litigants by imposing carefully tailored restrictions under the

appropriate circumstances.” Tripati v. Beaman, 878 F.2d 351, 352 (10th Cir.

1989) (per curiam); see also id. at 354 (standard of review).

      After a careful review of the record, we conclude that the district court did

not abuse its discretion. A district court may strike motions and enjoin future

filings when “the litigant’s lengthy and abusive history is set forth; the court

provides guidelines as to what the litigant may do to obtain its permission to file

an action; and the litigant receives notice and an opportunity to oppose the court’s

order before it is implemented.” Andrews, 483 F.3d at 1077 (citing Tripati, 878

F.2d at 353-54). In this case, the district court has repeatedly noted the

                                           -4-
Carmichaels’ lengthy and abusive behavior and twice warned the Carmichaels

that it would strike future attempts to re-argue issues decided in their first appeal.

These warnings provided adequate notice and an opportunity to object to the

court’s order. The court also explained to the Carmichaels that they may only

make future filings if they obtain a licensed attorney who certifies that the motion

is nonfrivolous. Accordingly, the district court satisfied all the requirements of

Tripati and its progeny and so must be affirmed. The Carmichaels’ motion to

supplement the record on appeal is denied as moot because the supplemental

material would not affect our decision.


                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                          -5-